J-S55005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

BENDERICK STERNS,

                        Appellant                  No. 1688 EDA 2013


           Appeal from the Judgment of Sentence April 22, 2013
           In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0006419-2012


BEFORE: BOWES, SHOGAN, and OTT, JJ.

MEMORANDUM BY BOWES, J.:                      FILED SEPTEMBER 15, 2014

     Benderick Sterns appeals from the judgment of sentence of life

imprisonment that the trial court imposed after he was convicted of first-

degree murder, conspiracy, possession of an unlicensed firearm, possession

of a firearm on public property in Philadelphia, and possession of an

instrument of crime. We reject his position that the convictions were against

the weight of the evidence and affirm.

     Appellant and his co-defendant, Kahhim Odom, were convicted based

upon the testimony of three eyewitnesses to the November 27, 2011

shooting death of Rymeek Horton. Additionally, Appellant admitted to killing

the victim to another Commonwealth witness.           The trial court aptly

delineated the evidence adduced at trial:
J-S55005-14



     decedent") was killed, he, Amir Jones ("Amir"), Amir's brother
     Omar Jones ("Omar"), and Ramil Andrews were hanging out,
     smoking marijuana in front of Amir's and Omar's grandmother's
     house on Malcom Street, a few houses down from Frazier Street
     in Philadelphia. Amir testified that they shared one bag of
     marijuana, and then Omar and the decedent decided to go down
     Frazier Street, in the direction away from Whitby Avenue, to get
     some more. The decedent turned back and began to walk back
     toward his aunt and uncle's house on Malcom Street to tell his
     uncle to leave the door unlocked.

           Two men then started running down Frazier Street, from
     the direction of Whitby Avenue, firing guns at the decedent. One
     of them was wearing a gray hoodie, the other had on a dark
     hoodie. Amir and Omar both identified the man in the gray
     hoodie as [Appellant] and the man in the dark hoodie as the
     defendant's co-
                               , but he cleared the jam and continued

     around, and saw the decedent lying on the ground.

           When the first shots rang out, Vance Bradley ("Bradley")
     was in his house at 5628 Malcom Street. Bradley heard four
     shots and then a pause, and then he went to look out his door.
     The decedent was lying just in front of his house, about three
     feet from the sidewalk, in the street. Bradley testified that he
     saw [Appellant] and Odom walk toward the decedent
     [Appellant] was wearing a gray hoodie, and Odom was wearing a
     dark-colored hoodie, but Bradley could see both their faces.
     [Appellant] stood over the decedent, Odom just a few feet
     behind him, and fired four more shots at the decedent's head.
     Bradley then saw both the defendant and Odom run back up
     Frazier Street toward Whitby Avenue.

          ....



     first arrived, Odom handed him a cell phone. [Appellant] was on
     the phone, and he asked Brandon what happened to the
     decedent. Brandon told the defendant he did not know, and




                                  -2-
J-S55005-14


     a cool person. Why you do that? Now his family is gonna think
     that . . . I did it because we went through something in the
              Id
                 Id
     gonna come to the l          Id.] Odom then jumped up, grabbed
     a pistol, called Brandon a [profane racial slur] and left the house.

Trial Court Opinion, 11/21/13, at 2-4 (footnotes and extraneous citations to

record omitted). The Commonwealth established that the victim died from

multiple gunshot wounds, including three to the head. Appellant countered

this proof by presenting two alibi witnesses with whom he purportedly was

playing cards.

     This appeal followed imposition of judgment of sentence and denial of

                 -sentence motion, which contained a claim that the verdict

was against the weight of the evidence. Appellant raises a single claim on

                                                                        st The

                                                    Our standard of review in

this context is extremely limited and well-ensconced:

           A motion for a new trial based on a claim that the verdict
     is against the weight of the evidence is addressed to the
     discretion of the trial court. [Commonwealth v.] Widmer,
     744 A.2d [745,] 751 52 [Pa. 2000]; Commonwealth v.
     Brown, 538 Pa. 410, 648 A.2d 1177, 1189 (1994). A new trial
     should not be granted because of a mere conflict in the
     testimony or because the judge on the same facts would have
     arrived at a different conclusion. Widmer, 744 A.2d at 752.

           thstanding all the facts, certain facts are so clearly of
     greater weight that to ignore them or to give them equal weight
                                             Id. at 320, 744 A.2d at

     awarded when the jury's verdict is so contrary to the evidence as
     to shock one's sense of justice and the award of a new trial is

                                    -3-
J-S55005-14


       imperative so that right may be given another opportunity to
                Brown, 648 A.2d at 1189.

             An appellate court's standard of review when presented
       with a weight of the evidence claim is distinct from the standard
       of review applied by the trial court:

                  Appellate review of a weight claim is a review
            of the exercise of discretion, not of the underlying
            question of whether the verdict is against the weight
            of the evidence.      Brown, 648 A.2d at 1189.
            Because the trial judge has had the opportunity to
            hear and see the evidence presented, an appellate
            court will give the gravest consideration to the
            findings and reasons advanced by the trial judge
            when reviewing a trial court's determination that the
            verdict is against the weight of the evidence.
            Commonwealth v. Farquharson, 467 Pa. 50, 354
A.2d 545 (1976). One of the least assailable reasons
            for granting or denying a new trial is the lower
            court's conviction that the verdict was or was not
            against the weight of the evidence.

       Widmer, 744 A.2d at 753.

Commonwealth v. Antidormi, 84 A.3d 736, 758 (Pa.Super. 2014)

(quoting Commonwealth v. Clay, 64 A.3d 1049, 1054 55 (Pa. 2013)).

       Herein, we ha



and we affirm on the basis of its November 21, 2013 opinion.          We also

observe that the jury was free to credit testimony linking Appellant to the

                                                         Commonwealth v.

Page

                                                         Commonwealth v.

Blackham, 909 A.2

                                     -4-
J-S55005-14


evidence is exclusively for the finder of fact, which is free to believe all, part,

or none of the evidence, and to assess the credibility of the witnesses. . . .

It is not for this Court to overturn the credibility determinations of the fact-



      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2014




                                       -5-
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM
Circulated 08/28/2014 11:33 AM